DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-9 is the inclusion of the limitations under a condition that a discharge amount based on the unit discharging data is less than a threshold value, the controller is configured to cause the liquid discharging head to perform a first discharging operation to discharge the liquid from the nozzles during the predetermined time period based on the unit discharging data, and under a condition that the discharge amount based on the unit discharging data is equal to or more than the threshold value, the controller is configured to cause the liquid discharging head to perform a second discharging operation to discharge the liquid from the nozzles during another time period longer than the predetermined time period based on the unit discharging data. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10,654,274 discloses a liquid ejecting apparatus includes a liquid ejecting unit that performs printing on a target by ejecting liquid, which is supplied from a liquid supply source, from a plurality of nozzles; and a maintenance section that performs maintenance processing of causing the liquid to be discharged from the nozzles. Based on print information for performing printing on the target, in a case where printing satisfying a setting condition presumed such that a staying time of the liquid staying in a liquid path between the liquid supply source and the nozzles during printing is long is performed, a discharge amount of the liquid to be discharged during the maintenance processing that is performed before printing is set to be larger than a discharge amount of the liquid in a case where printing not satisfying the setting condition presumed such that the staying time is short is performed (abstract).
	US Pub. 2020/0307177 discloses a liquid discharging apparatus includes: a liquid discharging head having nozzles; a purge mechanism which performs purge of discharging liquid from the nozzles; a signal outputting circuit which outputs signals depending on whether each of the nozzles is a failure nozzle which does not satisfy a predetermined discharging performance; a memory which stores, with respect to each of the nozzles, a value of an failure parameter regarding a number of times each of the nozzles is continuously determined to be the failure nozzle; and a controller. The controller performs failure nozzle determination with respect to at least a part of the nozzles as to whether each of at least the part of the nozzles is the failure nozzle, based on a signal from the signal outputting circuit, and updates the value of the failure parameter in the memory, based on a result of the failure nozzle determination (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853